t c memo united_states tax_court donald a robins petitioner v commissioner of internal revenue respondent docket no filed date donald a robins pro_se randall p andreozzi for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined additions to petitioner's federal income taxes as follows additions to tax sec_6653 a a sec_6653 a b sec_6661 dollar_figure dollar_figure -- year percent of the interest due on dollar_figure which represents the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations percent of the interest due on dollar_figure which represents the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations the court must decide whether petitioner is liable for additions to tax under sec_6653 for and and whether petitioner is liable for an addition_to_tax under sec_6661 for some of the facts have been stipulated and are so found for clarity and convenience our findings_of_fact and opinion have been combined petitioner resided in fairport new york when his petition was filed the issues in this case result from the court's decision to sustain respondent's disallowance of charitable_contribution deductions claimed by mount mercy associates a limited_partnership in and see mount mercy associates v commissioner tcmemo_1994_83 affd without published opinion 50_f3d_2 2d cir our decision in mount mercy associates has been made a part of the record in the instant case and to the extent necessary to decide the issues before us we rely on the facts found by the court in that decision mount mercy associates mount mercy or the partnership was formed to acquire property which overlooked the hudson river in westchester county new york the partnership planned to build residential condominium units on the property the property was owned by the institution of mercy a not-for-profit corporation wholly owned by the sisters of mercy sisters a religious_order the sisters resided at and operated a nursing home in the mount mercy convent building on the property offered for sale the convent building and surrounding grounds were situated on approximately acres the convent property as a condition of the sale the sisters desired continued use of the convent property the institution of mercy offered the entire property for sale at a dollar_figure million asking price the partnership's confidential private_placement memorandum memorandum outlined plans to purchase the property from the institution of mercy there were no plans to develop the convent property instead the partnership intended to build up to luxury condominiums on the remaining unimproved property it was anticipated and understood in accordance with the sisters' desire to remain in possession of the convent property that the partnership intended to deed the convent property back to the institution of mercy to maximize anticipated tax benefits percent of the convent property was to be donated in and the remainder in the memorandum outlined the tax benefits and the tax risks to investors attributable to the donation of the convent property the memorandum explained that the partnership has engaged an independent real_estate appraiser to determine the fair_market_value of the convent building his appraisal is not expected to be completed before this offering closes the value of the proposed gift is a question of fact and there can be no assurance that if the partnership is audited by the internal_revenue_service such value will be accepted the internal_revenue_service may engage on its own an independent_appraiser to value the charitable gift and it is possible that the service will arrive at a different value the partnership may have to resort to litigation to settle the issue the memorandum repeatedly cautioned that the internal_revenue_service might challenge the valuation of the convent property in a section entitled risk factors the memorandum warned that there can be no assurance that the value the partnership will claim for the charitable deduction will be accepted by the internal_revenue_service in the event of an audit of the partnership's tax_return if the valuation is contested and a lower valuation results the partnership and hence each partner will have disallowed to that extent a portion of its charitable deduction along with the assessment of interest on the deficiency and also the possible assessment of penalties including the substantial overvaluation penalty see tax aspects which is equal to of the deficiency in tax caused by the overvaluation in the subsection additions to tax - penalties interest the memorandum explained in detail that the substantial_understatement_penalty under sec_6661 or the valuation_overstatement_penalty under sec_6659 could apply to the proposed charitable_contributions the memorandum stated that investors should be aware however that these penalties exist and that the activities in which the partnership will engage and certain of the tax positions which it intends to take are of the sort at which the penalties are directed for example a substantial charitable deduction will be claimed the amount of which is based upon an appraisal the value of the charitable_contribution could be the subject of a valuation dispute and there is no assurance that the partnership would ultimately prevail in a dispute on this issue if questioned by the service the issue of valuation may be resolvable only by litigation the memorandum warned that a prospective investor should obtain professional guidance from his own tax advisor in evaluating the tax risks involved this warning was made repeatedly throughout the memorandum the memorandum also stated that the summary of the federal_income_tax consequences was prepared under the direction of the law firm of petralia webb bersani p c which has agreed to make itself available to answer the questions of potential investors and which will develop at closing its opinion of the major tax consequences of an investment attached as an exhibit to the memorandum was a copy of the date purchase and sale agreement between the partnership's initial general_partner and the institution of mercy after the date purchase and sale agreement was signed the partnership renegotiated the provisions of the sale with the institution of mercy the purchase_price remained at dollar_figure million but cash to be paid at closing was reduced from dollar_figure million to dollar_figure and the dollar_figure million note and mortgage were correspondingly increased to dollar_figure million on date the institution of mercy conveyed the property to the partnership for dollar_figure million under the following terms dollar_figure deposit paid date dollar_figure additional deposit paid date dollar_figure paid date dollar_figure million note and mortgage secured_by the convent property and dollar_figure million note secured_by the remaining unimproved property the dollar_figure million note and mortgage was nonrecourse and had an interest rate equal to the greater of percent or percent plus the prime commercial rate of the bank of new york the dollar_figure million note and mortgage was nonrecourse had no stated_interest rate and was subordinate to all mortgages which existed at the closing or arose thereafter payment of the dollar_figure million note was due_date as of the date of trial in mount mercy associates v commissioner supra the mortgage note secured_by the covenant property was not paid even though all other obligations concerning the transactions were fully executed this court found that the donation to the institution of mercy lacked economic_substance and held that the partnership was not entitled to charitable deductions for and mount mercy associates v commissioner supra we found that the substance of the transaction considered in its entirety is that the partnership purchased only the unimproved land for dollar_figure million mount mercy associates v commissioner supra the court found that the partnership attempted to structure a transaction which had the appearance but not the substance of a gift to charity the court stated that the partnership's purchase of an unwanted and unnecessary asset with no additional cost to it should not result in a tax_benefit where none was actually intended by the statutes or as a matter of substance the donee received nothing more than it already possessed mount mercy associates v commissioner supra the court went on to observe that it was the partnership that produced the subterfuge we must ignore mount mercy associates v commissioner supra consequently we sustained respondent's disallowance of the partnership's charitable_contribution deductions petitioner was issued schedules k-1 for the years in issue reflecting among other items his distributive shares of the partnership's charitable deductions petitioner gave these to his tax_return_preparer petitioner deducted dollar_figure in and dollar_figure in as his share of mount mercy's charitable deductions as a result of our decision in mount mercy associates v commissioner supra respondent disallowed petitioner's claimed charitable_contribution deductions the corresponding deficiencies plus interest were assessed and then paid_by petitioner with respect to the claimed charitable_contribution deductions respondent determined that petitioner is liable for additions to tax for negligence under sec_6653 for and sec_6653 sec_6653 for provides that if any part of any underpayment_of_tax is due to negligence or intentional disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment sec_6653 sec_6653 for provides for an addition_to_tax in the amount of percent of the interest payable on the portion of the underpayment_of_tax attributable to negligence negligence is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioner bears the burden to prove that respondent's determinations are in error rule a 58_tc_757 reasonable and good_faith reliance on the advice of an accountant or attorney may offer relief from the imposition of the negligence addition 469_us_241 however reliance on professional advice is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 39_f3d_402 2d cir affg tcmemo_1993_480 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir our focus in this case is only with respect to the charitable_contributions deductions claimed by petitioner which were part of the mount mercy partnership transaction petitioner asserts that he is not liable for the additions to tax under sec_6653 because of reasonable good_faith reliance on professional advice which he received from arnold r petralia petralia an attorney petralia is an attorney with offices in rochester new york the parties stipulated that petralia is an attorney with expertise in tax law in petralia was retained by the mount mercy partnership to write the memorandum including the portions relating to the charitable_contribution deductions petralia and his firm were to answer the tax questions of potential investors petralia was paid_by mount mercy for his legal services petralia was not a salesman for the partnership and did not receive any other compensation_for the sale of interests in the partnership petralia also was a limited_partner in mount mercy as a limited_partner petralia had an interest in seeing that the partnership would be fully subscribed according to petralia one of the special limited partners could have brought in enough new york city area investors to fully subscribe the partnership petralia had to fight to get available units for the rochester investors he would be bringing into the partnership petralia discussed the mount mercy partnership with petitioner and other investors petralia did not offer any significant opinion on the validity of the contemplated charitable_contribution deductions beyond what was stated in the memorandum petitioner was aware of petralia's relationship with mount mercy at the time of these discussions petralia did not charge petitioner for legal or tax_advice pertaining to his discussions regarding mount mercy because according to petralia that would have constituted a conflict of interest with his work for mount mercy petralia stated he had done legal work for petitioner and his partner the parties stipulated that petralia was outside counsel for petitioner's business flexseal packaging providing a wide range of legal services to the business and its principals since it is obvious from the above that petralia considered himself the attorney for mount mercy in every respect insofar as the partnership aspects were concerned petralia's response to petitioner with respect to the partnership was consistent with his obligations to his client mount mercy where an adviser is so closely tied to a promoter and the taxpayer knows of this we do not believe the taxpayer received independent advice cf 90_tc_908 petralia perceived there was the possibility of a conflict and did not offer any significant opinion beyond that in the memorandum the court_of_appeals for the second circuit has stated that a party cannot reasonably rely for professional advice on someone they know to be burdened with an inherent conflict of interest goldman v commissioner supra this is the circuit to which an appeal in this case will lie petitioner a successful businessman was a sophisticated aggressive investor petitioner reported wage income of dollar_figure and dollar_figure in and respectively he deducted partnership losses of dollar_figure and dollar_figure from a number of partnerships for those years respectively it appears to us that petitioner was familiar with partnership transactions petitioner reviewed the memorandum and the investor analysis with all the warnings in the memorandum some of which we have set forth it is clear that the purported charitable deduction was dubious at best and might have to be defended in court yet petitioner did not hesitate to take advantage of what he termed in his testimony a nice extra petitioner was willing to take advantage of this nice extra to reduce his tax_liability despite the numerous warnings in the memorandum this court has referred to that nice extra as a subterfuge we find that the memorandum advertised improbable tax advantages with respect to the charitable_contribution petitioner actually paid dollar_figure in and dollar_figure in for his partnership share for those years he deducted dollar_figure and dollar_figure as cash contributions on the schedules a of the respective returns at his tax_bracket these specific deductions almost paid for his investment in the partnership during the years in issue moreover petitioner is a sophisticated businessman who on his own had reason to doubt whether the charitable_contribution deductions were proper deductions instead petitioner admittedly considered the deductions a little extra tax_benefit we believe petitioner knew that the deductions were at the least problematic for all the foregoing reasons we find that petitioner is liable for the negligence additions to tax for and we turn to the question of whether petitioner is liable for the addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 for sec_6661 provides for an addition_to_tax in the amount of percent of any underpayment attributable to a substantial_understatement of tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 in general if a taxpayer had substantial_authority for his tax treatment of the item in question or if the taxpayer adequately disclosed the tax treatment of the item on his return then the taxpayer may escape liability for the addition_to_tax with respect to that liability sec_6661 however if the item in question is attributable to a tax_shelter the substantial_authority exception will apply only if there was substantial_authority for the treatment of the item on the return and the taxpayer reasonably believed that the treatment of the item was more_likely_than_not the proper treatment sec_6661 and c petitioner bears the burden to prove that respondent's determination is in error rule a it is clear from the record that a substantial_understatement exists for petitioner appears to concede that there was no substantial_authority for the treatment of the charitable_contribution on his return rather petitioner argues that respondent abused his discretion by failing to waive the addition_to_tax for a substantial_understatement of tax_liability sec_6661 provides that the secretary may waive all or part of the addition_to_tax under sec_6661 on a showing by the taxpayer that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith the denial of a waiver under sec_6661 is reviewable by the court and the appropriate standard of review is whether respondent has abused his discretion in not waiving the addition_to_tax 91_tc_1079 we have found that petitioner failed to prove that he acted reasonably in claiming the charitable loss deduction in on the record before us we further find that assuming arguendo that petitioner sought a waiver under sec_6661 he has not established that respondent abused his discretion in not granting any such request based on the record before us we find that petitioner has failed to satisfy his burden of proving that he had substantial_authority for claiming on his return the charitable deduction of dollar_figure with respect to mount mercy he has also failed to prove that that return position was more_likely_than_not the proper treatment in addition assuming arguendo that petitioner requested a waiver under sec_6661 petitioner has failed to prove that respondent abused his discretion in not granting any such request accordingly we sustain respondent's determination imposing the addition_to_tax under sec_6661 for to reflect the foregoing decision will be entered for respondent
